Citation Nr: 0007400	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

REMAND

The veteran had active duty from September 1979 to January 
1981.  In addition he had one year, six months and twenty-two 
days of prior active service.

The veteran seeks a total disability evaluation based on 
individual unemployability due to his service-connected 
disabilities.

The record shows that the veteran has two service connected 
disabilities; schizophrenia rated as 70 percent disabling and 
allergic rhinitis is rated as 10 percent disabling.  

The appellant essentially contends that he cannot work due to 
symptoms associated with his service-connected disabilities.  
He argues that these disorders are of such severity as to 
render him unemployable.  In support of his contention, there 
are VA treatment records dated May 1996 to June 1998; a 
January 1997 VA mental disorders examination; a RO hearing 
transcript dated May 1998 and a June 1998 VA mental disorders 
examination.  

VA treatment records, dated May 1996 to June 1998 show follow 
up at the mental hygiene clinic and the objective findings 
show that the veteran was oriented with a depressed mood.  
His memory and concentration were good.  The veteran's 
judgment was poor and his insight was fair.  He speech was 
coherent and relevant and he related paranoid delusions and 
low self-esteem.  The veteran was not homicidal or suicidal 
and there were no hallucinations.  

The January 1997 VA mental disorders examination revealed 
that the veteran was alert and oriented to time, place and 
person.  His mood was anxious and his effect was constricted.  
The veteran's attention, concentration and memory were good.  
His speech was clear and coherent and he was not 
hallucinating.  The veteran was not suicidal or homicidal and 
his insight and judgment were fair.  He exhibited good 
impulse control.  The examiner determined that the veteran 
was competent to handle his funds.  The diagnoses were 
schizophrenia, residual type and substance use disorder: 
Cocaine, heroin and alcohol abuse, in alleged remission.  The 
Global Assessment of Functioning (GAF) Score was deferred.  

In April 1998 the veteran was hospitalized with complaints of 
auditory and visual hallucinations, seeing people coming out 
of the wall.  On admission he was found with a sad facial 
expression.   His speech was logical, coherent and relevant.  
The veteran's mood was depressed and his affect was 
appropriate.  He expressed suicidal ruminations, poor 
concentration and poor judgment.  While hospitalized the 
veteran had episodes of hearing voices and at times had 
insomnia.  Although he improved during the hospitalization 
the prognosis was poor due to his nervous disorder and his 
physical condition.  

At the May 1998 RO hearing the veteran's representative 
argued that the veteran was unemployable due to his service 
connected nervous disorder.  The veteran's wife testified 
that they had been married for the past 5 years and in her 
opinion his condition had not improved.  She reported that 
sometimes he remained in one place as if her were lost in 
space and was not bothered by anything.  She stated that 
during the day at home he sometimes watched the same picture 
several times and that he was unable to keep a coherent 
conversation or deal with his own children.  The veteran's 
wife testified that he tried to work without success and was 
unable to follow orders.  

The June 1998 VA mental disorders examination showed the 
veteran to be hypoactive and he accepted that he came under 
effects of medication.  The veteran alleged that he did this 
because he had been unable to sleep adequately the night 
before.  His speech was somewhat slurred and definitely his 
psychomotor was retarded.  Although his answers were relevant 
and coherent in many instances he really did not make an 
effort to respond and he basically stated that he did not 
know or that he could not remember.  The veteran described 
variable symptoms, referential ideas, and poor frustration 
tolerance at times with some aggressive and self-destructive 
ideas.  He was not considered actually suicidal or overtly 
homicidal.  The affect was flat and the mood was hypoactive 
secondary to medication effects.  He was oriented and is 
memory was inadequately evaluated because he really was not 
making an effort.  His intellectual functioning was average.  
The veteran's judgment was fair and is insight was poor.  

The veteran was last afforded a VA mental disorders 
examination for purposes of evaluating his service-connected 
schizophrenia in June 1998.  The examiner noted that the 
veteran was mentally competent to handle VA funds.  The 
diagnoses were schizophrenia, residual type with some 
depression; substance use disorder: cocaine and heroin abuse 
by records and history, in alleged remission; and strong 
borderline and antisocial personality characteristics.  His 
GAF score was 55.  

The Board finds that the aforementioned VA records and 
examination reports failed to give any medical opinion as to 
the veteran's employability.  The Court of Appeals for 
Veterans Claims (Court) specifically stated in Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994), that where VA has merely offered its 
own opinion regarding whether a veteran is unemployable as a 
result of a service-connected disability, VA has the duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  The Court 
pointed out in Cathell v. Brown, 8 Vet. App. 539 (1996), that 
the Board has the duty to differentiate between the veteran's 
service- connected medical conditions and nonservice-
connected conditions when discussing the veteran's 
employability status.

In addition, if he is found to be unemployable, a medical 
opinion is required as to whether this is solely due to his 
service-connected disabilities of schizophrenia and allergic 
rhinitis, or was also related to any other disabilities that 
the veteran may have.  In order to clarify the veteran's 
disability picture, the Board concludes that a medical 
opinion is required.  The examining physician should also 
address the extent of functional and industrial impairment 
solely attributable to the veteran's service-connected 
disabilities.

The Board must also be able to assess the effect, if any, 
that the veteran's non-service connected disabilities, as 
opposed to his service-connected disabilities, have on his 
ordinary activities, including employment.  38 C.F.R. § 
4.16(b) (1999).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should schedule a social and 
industrial survey.  The veteran's current 
street address and location should be 
verified, and the survey should be 
coordinated with the appellant.  To the 
extent there is an attempt to complete 
the survey that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made, and 
the reason for the failure to complete 
it.

2.  The veteran's claims file should be 
forwarded to the examiner that conducted 
the June 1998 VA examination.  The 
examiner should specifically be asked to 
review the evidence of record prior to 
formulating his/her opinion regarding the 
veteran's ability to obtain and maintain 
gainful employment.  In the event that 
the examiner determines that the veteran 
is unemployable, he/she must express an 
opinion as to whether the reason for his 
inability to obtain and maintain a 
substantially gainful occupation is the 
result of his service-connected 
disabilities and not the result of his 
nonservice-connected disabilities.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and additional evidence, and 
ensure that all of the forgoing 
development have been conducted and 
completed in full.  If any development is 
in complete, appropriate corrective 
action is to be implemented.

4.  The RO should then readjudicate the 
issue of entitlement to a total rating 
for individual unemployability.  
Consideration should be afforded to all 
applicable laws and regulations.  In the 
event the benefit sought is not granted, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded the 
appropriate time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

